Pee Curiam.
This is an appeal from a judgment recovered by the plaintiff against Mrs. O’Reilly, as the executrix of the estate of Terrence O’Reilly, deceased. The suit was brought to recover for services rendered to the decedent during his lifetime by the plaintiff’s wife as a nurse. The trial resulted in a vrdiet for the plaintiff, and the defendant appeals.
The first ground of reversal is directed at the overruling of a question asked of T)r. M. J. .Sullivan, a witness produced by the plaintiff, and wlm was the family physician of the decedent for a number of. years prior to the latter’s death and up to the time of that occurrence. The question objected to was as follows: ‘Tn your opinion, doctor, will you give *240me a fair and reasonable value of the services rendered [by Mrs. Mooney] during the year beginning the early part of 1916 until December 6th, 1915?” The doctor had already testified that Mrs. Mooney had aided in the care of the patient during the period specified in the question. The ground of the objection was that there was not sufficient evidence as to the services rendered during that period to justify an opinion. An examination of the proofs sent up with the state of the case shows that this contention is without merit.
The only other ground of reversal is based upon the assertion that the damages awarded are excessive. But, as has been frequently declared by this court, this question cannot be raised upon appeal.
The judgment under review will be affirmed.